60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cleon DILLARD, Plaintiff--Appellant,v.M. COX, Sheriff;  Medical Department;  Amherst County Jail;R. Pitsen Barget, Nurse;  Alfred Roses,Lieutenant, Defendants--Appellees.
No. 94-7323.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 28, 1995.Decided:  July 6, 1995.

Cleon Dillard, appellant pro se.  William Sampson Kerr, Appomattox, Virginia, for appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's* order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the magistrate judge's opinion, and find no reversible error.  Appellant's claim that Appellees' actions resulted in his exposure to, and contraction of, tuberculosis while Appellant was incarcerated amounts, at most, to a claim of negligence, and is therefore not cognizable under Sec. 1983.  Sosebee v. Murphy, 797 F.2d 179 (4th Cir.1986).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of the magistrate judge with appeal to this Court pursuant to 29 U.S.C. Sec. 636(c)(2) (1988)